Exhibit 10.4

LOGO [g47707img_001.jpg]

ONLINE AUTHORIZED REPRESENTATIVE AGREEMENT

THIS ONLINE AUTHORIZED REPRESENTATIVE AGREEMENT (“Agreement”) is entered into by
and between Sprint Solutions Inc. on behalf of itself and its Affiliates that
provide products and services (“Sprint”) and InPhonic, Inc, a Delaware
corporation (“OAR”).

 

  A. Sprint provides telecommunications goods and services to customers
throughout the United States and select United States Territories.

 

  B. OAR is engaged in the business of electronic commerce and direct response
marketing through its or its OAR Partners (as defined in Section 1.2 below) web
sites on the Internet (the “OAR Websites”).

 

  C. OAR wants to receive compensation to solicit customers to subscribe to the
Sprint telecommunications services and to sell products associated with those
telecommunications services via its electronic commerce and direct response
marketing under the terms and conditions of this Agreement.

The parties therefore agree as follows, with defined terms set forth in
Section 18:

 

1. SCOPE OF AUTHORITY

 

  1.1 Authorization. Sprint grants OAR the non-exclusive right to solicit
subscriptions for Sprint Services through the OAR Websites or subcontractor
website(s) set forth in Exhibit E and to sell Sprint Products in the United
States and select United States Territories, subject to terms and conditions of
this Agreement, including the following limitations and restrictions on
geographic territory and customer categories:

 

  (A) Non-Exclusive Relationship. Sprint may offer third parties exclusive
rights with respect to certain territories or certain customer categories in its
sole discretion. Sprint may also solicit Customers using its own sales force or
other authorized representatives, including via the Internet. Sprint will
determine the number and type of authorized representatives in its sole
discretion.

 

  (B) Reserved Accounts. OAR will not solicit or sign up Customers listed on the
Reserved Account List posted on the Sprint Indirect Website without Sprint’s
prior written consent. OAR must comply with all policies and guidelines with
respect to Reserved Account List posted to the Sprint Indirect Website. OAR is
responsible for checking the Sprint Indirect Website for updates to the Reserved
Accounts List or to the policies and guidelines that apply to Reserved Accounts.

 

  (C) Authorized Territories. Unless Sprint specifically authorizes OAR in
writing, OAR will only solicit subscriptions for Customers or sell Sprint
Products within the zip codes authorized by Sprint from time to time, as set
forth on the Sprint Indirect Website. OAR may have to obtain a separate
agreement to sell in some Sprint Affiliate territories, as identified on the zip
code list.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 1 of 37



--------------------------------------------------------------------------------

  1.2 OAR Partners. OAR may provide content and support systems for users’
shopping processes including, but not limited to, the Sprint Service Offer, the
Sprint Products, order selection, IT systems, order entry, activation and order
fulfillment for various third party web affiliates (the “OAR Partner(s)”)
websites (the “OAR Partner Website(s)”) for which OAR has received Sprint’s
prior written approval; provided, however that OAR is not required to obtain
approval for OAR Partner Websites offering Sprint Services and/or Sprint
Products as of the Effective Date. OAR will provide a list of all OAR Partner
Websites featuring Sprints Marks or Sprint Products or Sprint Services on a
quarterly basis, which list shall be OAR Confidential Information (as defined in
Section 8.8.) and shall only be used by Sprint for purposes related to the
enforcement or management of this Agreement. OAR will comply with the terms and
conditions of this Agreement on each OAR Partner Website. OAR Partners will be
considered Subcontractors subject to Exhibit E of this Agreement to the extent
that the OAR Partner performs any of OAR’s order entry, fulfillment, and web
site management responsibilities under this Agreement. OAR is fully responsible
to Sprint and will indemnify and defend Sprint for claims arising from the OAR
Partners or the OAR Partner Website in accordance with the indemnification
provisions set forth in this Agreement in Section 12 and Exhibit E Section 6.

 

  1.3 No Subcontractors. OAR may not subcontract any of its rights or
obligations under this Agreement, unless otherwise permitted in Exhibit E.

 

  1.4 No Authority to Bind; No Responses to RFP’s. OAR has no authority to bind
Sprint or its Affiliates to any agreement or obligation. OAR may not respond to
a Solicitation on behalf of itself or Sprint, and OAR may not enter into or
attempt to enter into a contract with a Customer or potential Customer on behalf
of itself or Sprint to provide Sprint Services under this Agreement. Any
Solicitation response submitted by OAR on behalf of itself or Sprint, or any
contract entered into by OAR on behalf of itself or Sprint will be null and void
and Sprint has no obligation to support or honor that response or contract. If
OAR is interested in an opportunity related to a Solicitation, OAR will promptly
notify the Sprint Manager of the Indirect eCommerce Program of the existence of
the Solicitation and on Sprint’s request provide Sprint with all documentation
in OAR’s possession related to the Solicitation if OAR is not restricted from
disclosing such documentation. If OAR is restricted from disclosing the
documentation, OAR will provide the contact information for Sprint to contact
the potential Customer itself. Sprint will decide, at its sole discretion,
whether Sprint will respond to the Solicitation.

 

  1.5 No Reselling Services. OAR will not knowingly distribute Sprint Services
to anyone that intends to resell them. OAR will not resell the Sprint Services
itself, and will ensure that its Affiliates, subsidiaries, owners,
subcontractors, employees, and agents will not resell the Sprint Services.
Reselling is defined as the acquiring of Sprint Services in the reseller’s name,
then providing those Sprint Services to third parties with the intention of
collecting payment for the Sprint Services from the third parties.

 

  1.6 No Service & Repair, Telesales, Physical Order Fulfillment from “Retail
Brick and Mortar” Locations. OAR will not:

 

  (A) Service or repair any Sprint Products on Sprint’s behalf;

 

  (B) Solicit subscriptions for Sprint Services or sell Sprint Products via
outbound telesales;

 

  (C) Physically fulfill, activate or take Sprint orders from any retail
location;

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 2 of 37



--------------------------------------------------------------------------------

  (D) Solicit subscriptions for Sprint Services or sell Sprint Products via mail
order catalogues, facsimile, or wireless messaging (SMS, Text, MMS, etc.); or

 

  (E) Solicit subscriptions for Sprint Services or sell Sprint Products via
electronic mail, except as permitted pursuant to Exhibit F and/or the Sprint OAR
Privacy Policy.

 

  1.7 Sprint Policies. OAR must comply with all policies, procedures, terms and
conditions (“Sprint Policies”) provided by Sprint to OAR in writing, which
Sprint Policies are incorporated herein by reference. Sprint may amend the
Sprint Policies from time to time upon 15 days prior written notice to OAR,
except as may be required by applicable law.

 

2. OAR COMMITMENTS AND OBLIGATIONS

 

  2.1 Performance Requirements. OAR must comply with the performance
requirements set out in Exhibit D.

 

  2.2 Goodwill. OAR will preserve and enhance the goodwill associated with the
Sprint brand and the Sprint Services.

 

  2.3 Duty to Cooperate. OAR will reasonably cooperate with any requests from
Sprint regarding governmental inquiries or investigation requests, including but
not limited to inquiries or requests from the Federal Communications Commission
(“FCC”) or state Attorney Generals.

 

  2.4 AUTORIZED ACTIVATION CENTER(S) REQUIREMENT. OAR will maintain the websites
at the web addresses listed in Exhibit C, and in at least 1 authorized
activation center, as required in Exhibit C attached to this Agreement.

 

  2.5 Insurance Requirements. OAR will comply with the insurance requirements
set forth in Exhibit H.

 

  2.6 Website Content Management. Sprint will provide OAR with information about
the Sprint Services and Sprint Products that Sprint deems necessary for OAR to
market, promote and sell Sprint’s Services and Sprint Products on OAR’s
Website(s), including but not limited to (i) Sprint’s current Sprint Service
Offer, (ii) Product information and (iii) information on current special
promotions (collectively, the “Sprint Content”). Sprint will provide the Sprint
Content and any updates either electronically or in a physical format in a
timely fashion. OAR will update the OAR Websites, and cause its Subcontractors
and OAR Partners to update their websites, to reflect the current and accurate
Sprint Content within 4 business days from receipt of the Sprint Content. OAR
will use commercially reasonable efforts to represent Sprint’s unique Product
features in the content presentation wherever possible.

 

3. NO DEVIATION FROM SPRINT SERVICE OFFER.

 

  3.1 Ownership of Customer Relationship. At all times, Sprint owns the
subscription relationship with the Customer for Sprint Services. Sprint will
decide at its sole discretion:

 

  (A) whether to accept, serve, suspend or discontinue service to any customer;

 

  (B) the Sprint Services and coverage areas offered to any customer;

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 3 of 37



--------------------------------------------------------------------------------

  (C) the rates to be charged for those Sprint Services; and

 

  (D) any other terms or conditions that apply to any Customer or Sprint Service
Offer.

 

  3.2 Rates for Service. Sprint will deliver its current Sprint Service Offer
(including rate plans and any special offers or promotions) to OAR on the
Effective Date of this Agreement. Sprint may amend or change the Sprint Service
Offer, and add, delete, suspend or modify the conditions of the Sprint Services
at any time and from time to time. Sprint will use commercially reasonable
efforts to give OAR at least 4 business days notice of any changes.

 

  3.3 No Right to Change Service Offer. OAR will only quote the prices, term and
conditions for Sprint Services as contained in the then current Sprint Service
Offer provided by Sprint. OAR will not:

 

  (A) change the Sprint Service Offer;

 

  (B) grant any discounts or make any adjustments to the Sprint Service Offer;

 

  (C) knowingly misrepresent — either affirmatively or by omission — the Sprint
Service Offer or any terms and conditions of Sprint Services; or

 

  (D) impose on any Customer any activation or other fees, standards,
commissions or contracts related to or in connection with the Sprint Services,
including without limitation requiring the Customer to remain a Customer of
Sprint for any period of time or impose a term and termination fee.

 

4. ORDER PLACEMENT.

 

  4.1 Service Agreements. For each potential Customer, OAR will complete a
service agreement, including the terms and conditions for the use of the Sprint
Services, in the form then in effect and approved by Sprint for use, and
assented to by the potential Customer (the “Service Agreement”). OAR will comply
with all procedures established by Sprint and provided to OAR from time to time
in connection with the use and delivery to Sprint of the Service Agreement and
related documents. Sprint may revise the Service Agreement from time to time,
and OAR agrees to deliver the most recent version of the Service Agreement
provided by Sprint within 4 business days of receipt of the modified Service
Agreement. All Service Agreements are between Sprint and the Customer, and are
the property of Sprint. Subject to the terms of this Section 4.1, OAR will post
and provide access to (as described below, for both Websales and Telesales) the
most recent version of the Service Agreement provided by Sprint to OAR.

 

  (A)

Websales. For each potential Customer, OAR’s website(s) will have the
functionality to require the potential Customer to “click through” Sprint’s most
recent Service Agreement (as provided by Sprint and subject to the posting
requirements set forth in Section 4.1 above) before proceeding with the purchase
of Sprint Products or activation of Sprint Service. After being given the
opportunity to read the contents of the Service Agreement, the Customer will
have the option of clicking on an affirmative “I Agree” button, or the order
will terminate. If the Customer agrees with the contents of the Service
Agreement by clicking “I Agree”, the Customer will be permitted to proceed with
the transaction. OAR will maintain a record of all “I Agree” responses for at
least 3 years, and will not destroy

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 4 of 37



--------------------------------------------------------------------------------

 

any such record without giving Sprint the option to take over storage of the
records. Each response will be associated with a Customer so that there is no
question as to whether or not the Customer agreed to the contents of the Service
Agreement. If the Customer does not agree to the contents of the Service
Agreement, the Customer will not be permitted to proceed with a transaction. OAR
will have an employee available to attest to the manner in which the OAR’s
Website(s) collect and tracks information. OAR will provide the record of any
Customer acceptance of the Service Agreement to Sprint promptly upon request,
and if such record is in electronic form, no later than three (3) business days
from request.

 

  (B) Inbound Telesales. Subject to the provisions of Exhibit F, OAR may sell
Sprint Products and Services via in-bound call centers. Outbound telesales for
Sprint Services and Sprint Products are strictly prohibited. OAR will implement
calling scripts outlining Sprint Products and Services, which must be
pre-approved by Sprint prior to use. Customers must assent to Sprint Service
Agreement in an agreed upon format, which will include assent to service plans/
option/feature choices, and term commitments, and any other disclosures required
by Sprint. These items will be included in OAR’s scripts. OAR must capture the
Customer assent via an audio recording, must retain all such assents for at
least 3 years, and will ensure prompt retrieval of such assents upon request by
Sprint, not to exceed three (3) business days from request. OAR will provide
each potential Customer activated through Inbound Telesales with point of sale
disclosures as determined and approved, from time to time, by Sprint, including
service plan guides and coverage maps. OAR will assure the only current,
approved Marketing Materials (as defined in Section 9.8), scripts including the
language and disclosures required by Sprint, service plan descriptions and
option/feature descriptions are provided to Customers. OAR will provide a copy
of scripts used by OAR upon Sprint’s request. If during the course of a
telesales call with a potential customer OAR has exhausted all efforts to
complete a sale of Sprint Products and Sprint Services (e.g. the potential
Customer has indicated that he/she is not interested in any Sprint Products and
Sprint Services), OAR may use Sprint Information obtained during the telesales
call to market other non-Sprint Products and Sprint Services.

 

  4.2 Order Entry. OAR will enter all order information into Sprint’s designated
order entry system(s), or via any process designated by Sprint from time to
time. OAR is solely responsible for obtaining any hardware, software and
services (including internet access) necessary to access Sprint’s order entry
system(s). OAR will sign a license for access to and the use of the designated
order entry system(s) if requested by Sprint.

 

  4.3 Acceptance of Orders. Sprint will accept or reject all orders in its sole
discretion.

 

  4.4 Subscription Fraud. OAR is liable for subscription fraud losses incurred
by Sprint in the instances where OAR fails to adhere to the order placement
procedures outlined in Section 4.1 above or Sprint Policies provided to OAR by
Sprint regarding Service Agreement acceptance, information verification, system
access or order placements. Examples of subscription fraud losses are unpaid
Sprint invoices including without limitation hardware charges and subsidies,
monthly access charges, overage charges and other service fees and Commissions
paid to OAR as a result of the fraudulent activation.

 

  4.5 Features and Add On Services. At Sprints sole discretion, OAR may be
prohibited from auto-selecting features or add-on services on a Customer’s order
or on the OAR or OAR subcontractor website. If OAR auto-selects Features or Add
On Services, OAR must clearly and conspicuously notify the Customer before the
Customer agrees to the Order.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 5 of 37



--------------------------------------------------------------------------------

5. PRODUCTS.

 

  5.1 OAR will only sell to Customers Sprint Products approved by Sprint for use
with the Sprint Services, and obtained from Sprint approved sources.

 

  5.2 Inventory. To the extent that OAR is selling Sprint Products under this
Agreement, OAR may either:

 

  (A) sell Sprint Products directly from Sprint’s inventory through the process
then in effect on the Sprint Indirect Website or provided to OAR by Sprint at
prices that Sprint establishes; or

 

  (B) purchase Sprint Products from Sprint (or a Sprint approved source) for
resale to Customers. Exhibit B sets out the purchase terms for Sprint Products
purchased by OAR from Sprint. All Sprint Products sold by OAR from its own
inventory (e.g. purchased from Sprint or a Sprint-approved source for resale to
Customers) will be sold at prices solely determined by OAR.

 

  5.3 Sprint Products for Customers Only. OAR will only sell the Sprint Products
to Customers or potential Customers that activate those Sprint Products on
Sprint Services or for use with Sprint Services, except that OAR may sell Sprint
Products that Sprint will not repurchase from OAR to third-parties with Sprint’s
prior consent. If OAR sells Sprint Products to third parties not Customers or
potential Customers without Sprint’s prior consent, Sprint reserves the right to
pursue all legal remedies available including the right to recover subsidies, if
any, paid by Sprint on the Sprint Products.

 

6. COMPENSATION

 

  6.1 Commissions. Sprint will pay OAR a monthly commission as provided for in
Exhibit A to this Agreement (the “Commission Plan”).

 

  6.2 Commission Plan Changes. Sprint may modify Exhibit A, including the right
to reduce commissions, effective 30 days after written notice to OAR; provided,
however, that the changes will not impact the Commission Plan for activations
completed prior to the effective date of any such the changes. OAR will accept
any modifications by continuing to perform under this Agreement or may terminate
this Agreement during any such notice period.

 

  6.3 Right to Set Off. Sprint is entitled to charge to or withhold from OAR’s
commissions any amounts owed by OAR, its subsidiaries or Affiliates to Sprint,
or any of Sprint’s Affiliates or subsidiaries, under this or any other agreement
between Sprint, its Affiliates or subsidiaries and OAR, its Affiliates or
subsidiaries. For equipment purchases under Exhibit B of this Agreement, Sprint
will exercise its right to offset only after the equipment balances are 30 days
past due and Sprint has provided 10 days advance notice of the pending offset.
Sprint’s right to set off also extends to any amounts owed by OAR’s
Subcontractors under this Agreement for demonstration accounts.

 

  6.4 Commission Disputes and Limitations. OAR must notify Sprint in writing of
all commission disputes within 90 days after the date of the disputed commission
statement. All disputed amounts must be submitted to Sprint as described in
Exhibit A.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 6 of 37



--------------------------------------------------------------------------------

  6.5 Audits.

 

  (A) By Sprint. Sprint may at any time during business hours, in a manner that
does not unreasonably impact OAR’s business, upon 3 business days advance
written notice to OAR, no more than twice per calendar year, inspect each
facility of OAR and/or audit OAR’s performance of its obligations under this
Agreement, including without limitation, compilation, storage and security of
Customer Records (as defined in Section 7.1 below), and any relevant books,
records or processes as they pertain directly to OAR’s performance of its
obligations under this Agreement. Sprint will pay all fees and costs incurred by
Sprint in connection with these audits. The limitations on the number of audits
Sprint may conduct in a calendar year do not apply to audits in response to
government inquiries or investigation, or in response to inquiries regarding
particular Customers.

 

  (B) By OAR. OAR may at any time during business hours, in a manner that does
not unreasonably impact Sprint’s business, upon 3 business days advance written
notice to Sprint, no more than twice per calendar year, inspect and audit
Sprint’s Commission records as they pertain to Customers activated by OAR. OAR
will pay all fees and costs incurred by OAR in connection with this inspection.

 

7. PRIVACY.

 

  7.1 Customer Records. OAR will keep all Service Agreements and related
documents (“Customer Records”) at an OAR facility for 8 years from the date of
their creation and will maintain such Customer Records in accordance with its
confidentiality obligations under this Agreement, including without limitation
Exhibit F and the Sprint OAR Privacy Policy. Sprint may request in writing that
OAR provide Customer Records to Sprint at any time, and OAR will promptly
provide the Customer Records as directed by Sprint. OAR may not keep copies of
the Customer Records returned to Sprint without Sprint’s written permission. OAR
may not destroy the original electronic copies of Customer Records unless
directed to do so by Sprint in writing. Notwithstanding the foregoing, OAR may
retain (1) name, address, non-Sprint telephone number and non-Sprint email
address from the Customer Records and (2) other information from Customer
Records that is necessary for OAR’s internal administrative processes (e.g.
internal auditing, compliance with public filing and reporting obligations) so
long as OAR’s use of such Sprint Confidential Information is limited to
administrative processes only and OAR protects such Sprint Confidential
Information in a manner consistent with its privacy obligations under this
Agreement, including without limitation Exhibit F and the Sprint OAR Privacy
Policy. OAR will provide evidence of the Customer’s acceptance of the Service
Agreement promptly after Sprint’s request.

 

  7.2 Theft. OAR will notify Sprint within 24 hours of learning of the loss or
theft of any Customer Records, Sprint Information or Sprint Products from its
facilities, or from its employees, agents or Subcontractors.

 

  7.3 No Solicitation.

 

  (A)

Customers. During the term of this Agreement, and for a period of 1 year after
the termination or expiration of this Agreement, OAR will not

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 7 of 37



--------------------------------------------------------------------------------

 

solicit or try to persuade any Customer that subscribes or subscribed to
Sprint’s Services through OAR’s efforts to buy any non-Sprint communications
services; provided, however, that nothing in this Section 7.3(A) shall prohibit
OAR from entering into agreements for non-Sprint communication services and/or
products with Customers that respond to an OAR general advertisement or web site
offer not directly targeted at Customers.

 

  (B) Customer Lists. OAR will not sell or provide to any third party a list of
Customers that subscribed to Sprint’s Services through OAR’s efforts, or that
OAR knows have subscribed to Sprint Services. Notwithstanding the foregoing, OAR
may share Sprint Customer lists with its contractors and agents solely in
connection with its permitted activities under this Agreement so long as such
agents and contractors are required to safeguard the Customer lists in a manner
at least as protective as OAR is obligated under this Agreement.

 

  7.4 Privacy Requirements. OAR will comply with all privacy requirements and
obligations set forth in Exhibit F (Privacy) and in the OAR Privacy Policy
provided by Sprint to OAR in writing or posted on the Sprint Indirect Website,
provided that written notice of such Sprint Policies or modification thereto, is
provided to OAR.

 

8. CONFIDENTIALITY.

 

  8.1 Definition of Sprint Confidential Information. “Sprint Confidential
Information” means any information not generally available to the public
relating to or received by OAR in the course of this Agreement that is marked as
confidential or proprietary, or identified as confidential at the time of
disclosure, maintained on any form of electronic media, and whether compiled by
Sprint or OAR. Examples of Sprint Confidential Information that OAR may receive
in the course of this Agreement include, without limitation, the terms and
conditions of this Agreement, information regarding Customers, Sprint Customer
lists, prospects provided by Sprint for the purpose of direct marketing the
Sprint Services and Sprint Products, customer referral programs, Sprint’s unique
sales and servicing methods, advertising and promotional materials and
techniques, pricing techniques, vendor and product information, training courses
and materials, and insurance and credit policies. Neither Sprint Confidential
Information nor Sprint Information will include any information that the OAR
acquires that is unrelated to the promotion or sale of Sprint Products and
Sprint services and that is acquired outside of this Agreement.

8.2 Protection of Confidential Information. Each party will take all reasonable
measures to avoid disclosure, dissemination or unauthorized use of the Sprint
Confidential Information or OAR Confidential Information, as applicable,
including, at a minimum those measures that it takes to protect its own
confidential information of a similar nature, but in no event less than a
reasonable standard of care. OAR will implement and maintain reasonable
procedures provided by Sprint to OAR from time to time to prevent the
unauthorized use and disclosure of Sprint Confidential Information.

8.3 Disclosure of Confidential Information. Neither party will disclose Sprint
Confidential Information or OAR Confidential Information, as applicable, to any
person or entity other than employees, agents or subcontractors that have a need
to know such information to perform its rights or obligations under this
Agreement, and in those instances, only to the extent justifiable by that need.
Each party will ensure that its employees, agents and subcontractors comply with
the terms of this Agreement. Sprint acknowledges and

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 8 of 37



--------------------------------------------------------------------------------

agrees that as part of OAR’s regulatory compliance OAR is required to disclose
the terms and conditions of this Agreement as part of its pubic filings with the
Securities and Exchange Commission. OAR agrees to request confidential treatment
with respect to certain provisions of this Agreement reasonably agreed upon with
Sprint in advance of such disclosure.

8.4 Use of Confidential Information. Neither party will use the Sprint
Confidential Information or OAR Confidential Information (excluding information
that is also Sprint Customer information), as applicable, indirectly or
directly, except in the course of performing its rights or obligations under
this Agreement. Except as expressly set forth in this Section 8, nothing in this
Agreement shall restrict either party’s use of its own confidential information,
including, but not limited to, OAR’s right to use OAR Confidential Information
to sell non-competitive products and services to Customers.

8.5 Copying of Sprint Confidential Information. OAR will not make any copies of
Sprint Confidential Information, except as permitted in writing by Sprint;
provided, however, that OAR may copy information from Customer Records that is
necessary for (a) OAR’s internal administrative processes and/or (b) OAR’s
fulfillment purposes. For all copies noted in this Section 8.5, OAR will comply
with its obligations under this Agreement (including without limitation Exhibit
F and the Sprint OAR Privacy Policy).

8.6 Limitations on Export of the Sprint Confidential Information. OAR will not
export any Sprint Confidential Information in any manner contrary to the export
regulations of the United States.

8.7 Return of Sprint Confidential Information. OAR will deliver to Sprint,
without keeping copies, all Sprint Confidential Information to Sprint on
Sprint’s request, or on the expiration or termination of this Agreement.
Notwithstanding the foregoing, OAR may retain (1) contact information (limited
to name, address, non-Sprint telephone number and non-Sprint email address) and
(2) other information from Customer Records that is necessary for OAR’s internal
administrative processes (e.g. internal auditing, compliance with public filing
and reporting obligations) so long as OAR’s use of such Sprint Confidential
Information is limited to administrative processes only and OAR protects such
Sprint Confidential Information in a manner consistent with its privacy
obligations under this Agreement, including without limitation Exhibit F and the
Sprint OAR Privacy Policy.

8.8 Definition of OAR Confidential Information. “OAR Confidential Information”
means any information not generally available to the public relating to or
received by Sprint in the course of this Agreement that is marked as
confidential or proprietary, information identified as confidential at the time
of disclosure, maintained on any form of electronic media which is compiled by
OAR or by Sprint (in the case of Sprint, OAR Confidential Information compiled
by Sprint is only information complied by Sprint where Sprint received such
information originally from OAR and where OAR obtained this information
independent of this Agreement), and contact information (limited to name,
address, non-Sprint telephone number and non-Sprint email address provided by
Customers to OAR with the knowledge and affirmative consent of Customer that it
is being provided to OAR for its own purposes. At the point where OAR collects
such affirmative consent, OAR will clearly and conspicuously present its privacy
policy to the Customer. Examples of OAR Confidential Information that Sprint may
receive in the course of this Agreement include, without limitation, the terms
and conditions of this Agreement, information regarding customer referral
program proposals, OAR’s unique sales and servicing methods, advertising and
promotional materials and techniques, pricing techniques (except for the Sprint
Service Offer) and vendor information. Sprint’s Service Offer, Marks,
information about Sprint’s Products, or Sprint Information will not become
Confidential Information of OAR, even if incorporated into documents that
contain OAR Confidential Information.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 9 of 37



--------------------------------------------------------------------------------

9. USE OF TRADEMARKS AND MARKETING.

 

  9.1 License Grant. Sprint grants to OAR a non-exclusive license to use and
display the trademarks posted on the Sprint Indirect Website (“Marks”), and
updated by Sprint from time to time, for purposes consistent with this
Agreement. OAR will not assign or sublicense any right or interest in the Marks
without the prior written consent of Sprint.

 

  9.2 Restrictions on Use. OAR must not use the Marks as, or incorporate any of
the Marks into, its:

 

  (A) trade name;

 

  (B) domain name;

 

  (C) website metatag or similar programming code;

 

  (D) “vanity” telephone numbers; or

 

  (E) phone or directory-assistance listings.

 

  9.3 Ownership of the Marks. Sprint and its parent and affiliated companies own
all right, title and interest in the Marks and the goodwill associated with the
Marks. OAR acquires no rights in the marks except those limited rights expressly
granted under this Agreement. Any goodwill from OAR’s use of the Marks will
inure to Sprint’s benefit. OAR must not, directly or indirectly, contest the
validity of the Marks or Sprint’s rights in the Marks. OAR must not register, or
attempt to register, the Marks or any confusingly similar variation of the Marks
in any form.

 

  9.4 Enforcement and Defense.

 

  (A) Sprint Controls Enforcement. OAR must promptly notify Sprint if it learns
of any infringement or unauthorized use of the Marks in any form. Sprint, in its
sole discretion, will determine how it will respond. OAR will not enforce any
rights in the Marks against any third party without the prior written consent of
Sprint, which Sprint may withhold in its sole discretion.

 

  (B) Sprint Controls Defense. Sprint will defend and settle any
trademark-infringement claim against the Marks at Sprint’s expense. Sprint may
terminate OAR’s license to use any or all of the Marks in order to settle any
the claim. OAR will not defend the claims without the prior written consent of
Sprint, which Sprint may withhold in its sole discretion.

 

  (C) Sprint Controls Registration. Sprint will be solely responsible for and
will file, prosecute and maintain any and all trademark, service mark, trade
name, domain name and related applications and registrations for the Marks, in
its sole discretion.

 

  (D) Participation by OAR. Sprint will have the right to direct and control, in
its sole discretion, any negotiation, administrative proceeding, or litigation
involving the Marks, including (without limitation) OAR’s claims, appearance,
defense or other participation. Any proceedings handled by Sprint will be at
Sprint’s expense, and Sprint will have the right to collect any damages, fines
or other monetary awards paid and to enforce any equitable relief granted in
connection therewith.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 10 of 37



--------------------------------------------------------------------------------

  (E) Best Efforts. OAR will use commercially reasonable efforts to cooperate
with Sprint’s efforts under this Section 9.4, at Sprint’s expense, including
without limitation making personnel available to testify and providing relevant
documentation and information.

 

  9.5 Quality Control. OAR must:

 

  (A) maintain a consistently high quality for the Sprint Products and Sprint
Services offered in connection with the Marks;

 

  (B) adhere to the trademark usage guidelines provided to OAR by Sprint and
other specific quality control standards that Sprint may from time to time
communicate to OAR;

 

  (C) comply with all applicable laws and regulations governing the operation of
the OAR’s business and OAR’s use of the Marks;

 

  (D) not combine the Marks with other marks to create a new unitary mark;

 

  (E) not alter or modify the Marks in any way;

 

  (F) on Sprint’s request, submit representative samples of OAR’s use of the
Marks to Sprint; and

 

  (G) promptly notify Sprint of any known, suspected or potential violation of
this Section 9.

 

  9.6 Sprint’s Prior Approval. Sprint will have the right of prior approval,
which Sprint may withhold in its sole discretion, with respect to:

 

  (A) All advertising materials that include Sprint’s name, Sprint Products or
Sprint Services;

 

  (B) the use of the Marks in any advertisements or promotions for the Sprint
Services or Sprint Products; and

 

  (C) each form of use of the Marks.

 

  9.7 Advertising by OAR. OAR is solely responsible for compliance with all laws
and regulations that apply to its advertising. Sprint’s approval in
Section 9.6(B) above is limited to the use of Sprint’s Marks in OAR’s
advertising, and does not imply or convey that OAR’s advertising complies with
applicable laws or regulations.

 

  9.8 Marketing Materials. Sprint will provide a reasonable amount of
point-of-sale marketing materials, including coverage maps and rate plans,
service guides (collectively, “Marketing Materials”). OAR will make the current
version of the Marketing Materials available to Customers at all times. OAR will
not use Marketing Materials that have expired, or that Sprint requests OAR to
stop using. OAR will not make any changes to the Marketing Materials or create
its own Marketing Materials without Sprint’s prior written approval. Sprint owns
all intellectual property rights, including copyrights, in the Marketing
Materials, and Sprint grants OAR a non-exclusive, limited right to use and
display the Marketing Materials only for purposes consistent with this
Agreement.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 11 of 37



--------------------------------------------------------------------------------

  9.9 Identification of OAR. OAR will identify itself at all times by its own
name, and may not identify itself as Sprint or any of Sprint’s Affiliates. In
connection with its relationship to Sprint, OAR may only identify itself as an
online authorized representative that distribute Sprint Services and sells
Sprint Products.

 

  9.10 Press Releases. OAR will not issue press releases about Sprint, its
Sprint Products, Services or Customers, or using the Sprint Marks, or this
Agreement, except with the prior written approval of Sprint. Sprint will not
issue press releases about OAR, its products, services or customers (not Sprint
Services, Sprint Products or Customers), or this Agreement, except with the
written prior written approval of OAR.

 

  9.11 Use with Affinity Offers. OAR may only use the Marks in conjunction with
an offer from a third party also using that third party’s marks (an “Affinity
Offer”) with Sprint’s prior approval, which Sprint may withhold at its sole
discretion. If Sprint approves the use of its Marks with the Affinity Offer,
that approval is contingent on OAR proving that it has permission from the third
party to use its marks in this context, and that the Sprint offer is not bundled
or entwined with the Affinity Offer.

 

10. REPRESENTATIONS AND WARRANTIES.

 

  10.1 Authority. Each party represents and warrants that it has full authority
to perform its obligations under this Agreement and the person executing this
Agreement has the authority to bind it. OAR represents and warrants that OAR’s
exact legal name, type of organization and jurisdiction of organization are
correctly set forth in the recitals to this Agreement.

 

  10.2 Performance. Each party represents and warrants that it will perform its
obligations under this Agreement in a legal, ethical and professional manner.

10.3 No Conflicts. Each party represents and warrants that it is not subject to
any limitation or restriction that would prohibit or restrict OAR from entering
into this Agreement or performing any of its obligations under this Agreement.

10.4 Review of Agreement. OAR represents that it has carefully reviewed this
Agreement and has had enough time to consult with a lawyer, accountant, or other
professional advisor, if it wanted. OAR represents that, if it did not use a
professional advisor, it is satisfied in relying on its own education,
experience, and skill in evaluating the merits of and entering into this
Agreement.

 

11. LIMITATION OF LIABILITY.

 

  11.1 General Non-liability of the Parties. EXCEPT FOR A PARTY’S
INDEMNIFICATION OBLIGATIONS IN THIS AGREEMENT, OR ANY CLAIMS RESULTING FROM A
PARTY’S BREACH OF ITS OBLIGATIONS UNDER SECTIONS 8 - CONFIDENTIALITY, 7 –
PRIVACY, OR 9 - TRADEMARKS, IN NO EVENT WILL EITHER PARTY BE LIABLE FOR SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND, INCLUDING
WITHOUT LIMITATION, LOST PROFITS OR OTHER MONETARY LOSS ARISING FROM THIS
AGREEMENT.

 

  11.2

Special Non-liability of Sprint. EXCEPT FOR SPRINT’S INDEMNIFICATION OBLIGATIONS
IN SECTION 12.1 OF THIS AGREEMENT, IN ADDITION TO THE LIMITATION OF LIABILITY IN
SECTION 11.1 ABOVE, IN NO EVENT WILL SPRINT BE LIABLE FOR SPECIAL, INDIRECT,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND, INCLUDING WITHOUT
LIMITATION, LOST PROFITS OR OTHER MONETARY LOSS ARISING OUT OF THE PERFORMANCE,
FAILURE TO PERFORM OR POOR PERFORMANCE OF THE SPRINT SERVICES, WHETHER OR NOT

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 12 of 37



--------------------------------------------------------------------------------

 

ANY OF THE PERFORMANCE MATTERS OR CAUSES ARE WITHIN SPRINT’S CONTROL OR DUE TO
NEGLIGENCE OR OTHER FAULT ON THE PART OF SPRINT, ITS AGENTS, AFFILIATES,
EMPLOYEES OR OTHER REPRESENTATIVES.

 

12. INDEMNIFICATION.

 

  12.1 General Indemnification. Each party will indemnify, defend and hold the
other party, its officers, directors, employees, Affiliates, agents,
subcontractors, successors and assignees harmless against any liability for any
Claims brought by third parties arising out of:

 

  (A) the negligent, grossly negligent or intentional misconduct or omission by
the indemnifying party or its officers, directors, employees, Affiliates,
agents, subcontractors, successors and assignees under this Agreement, except to
the extent caused by the negligent, grossly negligent or intentional misconduct
or omission of the indemnified party or except to the extent disclaimed in
Section 10 of Exhibit B; or

 

  (B) a material breach of this Agreement; or

 

  (C) any violation of law by either party, or their respective officers,
directors, employees, Affiliates, agents, subcontractors, successors and
assignees under this Agreement.

 

  12.2 Indemnification by OAR. OAR will indemnify, defend and hold Sprint, its
officers, directors, employees, Affiliates, agents, subcontractors, successors
and assignees harmless against any liability for any claims brought by third
parties arising out of:

 

  (A) any act or omission by OAR or its officers, directors, employees,
Affiliates, agents, subcontractors, successors and assignees under this
Agreement in advertising the Sprint Services or Sprint Products or in making a
solicitation of, calling on or making a sale to a Customer, including without
limitation misrepresentations;

 

  (B) unauthorized use, misuse or modification of Sprint’s Marks by OAR or its
officers, directors, employees, Affiliates, agents, subcontractors, successors
and assignees under this Agreement;

 

  (C) breach of a representation or warranty by OAR or its officers, directors,
employees, Affiliates, agents, subcontractors, successors and assignees under
this Agreement;

 

  (D) any violation of law by OAR or its officers, directors, employees,
Affiliates, agents, subcontractors, successors and assignees under this
Agreement; or

 

  (E) any act or omission by OAR or its officers, directors, employees,
Affiliates, agents, subcontractors, successors and assignees under this
Agreement that results in a loss or unauthorized disclosure or use of Sprint
Information.

 

  12.3 Procedures.

 

  (A) Conditions for Indemnification. The indemnification obligations under this
Agreement will not apply unless the party claiming indemnification:

 

  (1) promptly notifies the indemnifying party in writing of the Claim;

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 13 of 37



--------------------------------------------------------------------------------

  (2) permits the indemnifying party to assume and control the defense of the
Claim, except for Claims against Sprint for OAR’s or its Subcontractors
violations or alleged violations of law, for which Sprint will control the
defense of the Claim;

 

  (3) cooperates with the investigation and defense of the Claim by the
indemnifying party; and

 

  (4) does not enter into a settlement of the Claim without the indemnifying
party’s consent, except both parties reserve the right to enter into a
settlement at its sole discretion if OAR fails to defend a Claim for which it
has an indemnification obligation to Sprint.

 

  (B) Separate Counsel Permitted. The indemnified party may employ separate
counsel and participate in the defense of the Claim. Separate counsel will be at
the expense of the indemnified party, unless the indemnifying party fails to
defend the indemnified party after receiving notice of the Claim.

 

  (C) Failure to Defend. If the indemnifying party fails to defend or settle a
Claim to the reasonable satisfaction of the other party within a reasonable
amount of time, then the indemnified party may elect counsel to represent it.
The indemnifying party will be solely responsible for the payment or
reimbursement (at the indemnified party’s option) of reasonable attorneys fees
and costs incurred in defending or settling that Claim and for all liability
arising from that Claim.

 

  12.4 Survival. This indemnity continues in effect after this Agreement’s
termination or expiration.

 

13. TERM AND TERMINATION.

 

  13.1 Term of the Agreement. The initial term of this Agreement is 2 years from
the Effective Date, and the Agreement will automatically renew for successive 1
year periods after the expiration of the initial term unless either party:

 

  (A) gives the other party written notice of non-renewal at least 30 days
before end of the then-current term; or

 

  (B) terminates the Agreement under this Section 13.

 

  13.2 Termination for Convenience. Either party may terminate this Agreement
for any reason on 30 days written notice to the other party.

 

  13.3 Immediate Termination for Cause by Sprint. Sprint may terminate the OAR
Agreement for cause immediately on written notice to OAR if OAR:

 

  (A) knowingly misrepresents the Sprint Services, the Sprint Service Offer or
the Sprint Products to Customers or potential Customers;

 

  (B) intentionally falsifies information on any order submitted to Sprint for
activation, including by or through fraudulent means (e.g. false representation
of the identity of the Customer);

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 14 of 37



--------------------------------------------------------------------------------

  (C) fails to meet any performance requirements or OAR Program Requirements set
out in Exhibit D at any time.

 

  (D) misuses or modifies any Marks, uses any Marks without the prior written
consent of Sprint, or otherwise materially breaches a provision of Section 9;

 

  (E) defaults on any obligation set forth in Sections 8 - Confidentiality or 7
- Privacy of this Agreement;

 

  (F) closes its business;

 

  (G) fails to pay any amounts that are past due 30 days or more and that are
not paid by OAR within 10 days of receipt of written notice of non-payment;

 

  (H) assigns, transfers, or attempts to assign or transfer this Agreement, or
any portion of this Agreement, in violation of Section 15; and

 

  (I) subcontracts or attempts to subcontract, any of its duties under this
Agreement without the prior written consent of Sprint; or

 

  (J) fails to comply with any civil or criminal laws, ordinances, rules or
regulations, including without limitation those relating to health, safety,
employment, environmental, regulation and taxation.

 

  13.4 Termination for Cause– Cure Period. Except as stated in Section 13.3, OAR
has no right to cure any breach of this Agreement listed in Section 13.3 above.
For all other breaches, either party has 30 days after receiving written notice
of breach to cure the breach or the other party may terminate this Agreement for
cause at the end of the cure period.

 

  13.5 Other Remedies for Default. In addition to the right to terminate this
Agreement for cause, each party reserves all other rights and remedies it may
have in law or in equity for a breach of this Agreement.

 

  13.6 Termination Date and Notice. A party may exercise its right to terminate
this Agreement in accordance with this Section 13, or give notice of
non-renewal, by giving the other party written notice stating the effective date
of termination. Termination is effective as of 11:59 p.m. Eastern Time (daylight
or standard, as applicable) on the termination date specified in the termination
notice.

 

14. Effect of Termination.

 

  14.1 Effect of Termination on Compensation – Compensation Ceases. If this
Agreement is terminated for cause by Sprint under Section 13.3 and 13.4, expires
without renewal under Section 13.1(A), or is terminated for any reason by OAR
under Section 13.2, then the CSA or any residual payments under Exhibit A stop
immediately on the effective date of the any such termination or expiration.
Sprint will pay OAR any non-residual compensation earned but not paid before the
effective date of any such termination.

 

  14.2 Effect of Termination on Compensation – Compensation Continues. Upon
termination of this Agreement by Sprint for convenience under Section 13.2, then
Sprint will continue to pay all compensation. Sprint will determine in its sole
discretion whether to:

 

  (A) continue paying OAR the compensation as it becomes due as described in
Exhibit A, or

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 15 of 37



--------------------------------------------------------------------------------

  (B) to pay OAR a onetime, accelerated payment in the amount of the net present
value of the compensation remaining to be paid for each specific Customer
activated by OAR, adjusted to take into account OAR’s deactivation/charge-back
rate during the 6 full months before the effective date of the termination.

 

  14.3 Duties on Termination or Expiration. On the termination or expiration of
this Agreement:

 

  (A) OAR will immediately cease identifying itself as an authorized
representative of Sprint, including using commercially reasonable efforts to
immediately cease all related sales efforts, remove signs containing Sprint’s
Marks and replace business cards referring to OAR or its employees, agents or
subcontractors as an authorized representative of Sprint;

 

  (B) OAR will promptly notify all members of its staff to immediately cease all
Sprint-related sales efforts;

 

  (C) OAR will promptly provide and/or return and/or destroy, as directed by
Sprint in writing, all Customer Records and Sprint Confidential Information to
Sprint; provided, however, that OAR may retain (1) contact information (limited
to name, address, non-Sprint telephone number and non-Sprint email address) and
(2) other information from Customer Records that is necessary for OAR’s internal
administrative processes (e.g. audits, compliance with public filing and
reporting obligations) so long as OAR’s use of such Sprint Confidential
Information is limited to administrative processes only and OAR protects such
Sprint Confidential Information in a manner consistent with its privacy
obligations under this Agreement, including without limitation Exhibit F and the
Sprint OAR Privacy Policy;

 

  (D) OAR will promptly return or destroy, as directed by Sprint, all unused
Marketing Materials, all merchandising displays, all training manuals, policy
manuals or written materials supplied by Sprint including any copies;

 

  (E) Sprint will cease identifying OAR as an authorized representative of
Sprint; and

 

  (F) Sprint will promptly return to OAR all OAR Confidential Information.

 

15. ASSIGNMENT. This Agreement may be freely assigned by Sprint to any successor
of it or to any other firm or entity capable of performing its obligations under
this agreement upon written notice to OAR. Sprint relied upon the financial,
business and personal reputation of OAR and its management in deciding to enter
into this Agreement with OAR. Neither this Agreement, nor any right or
obligation of OAR may be transferred, assigned or encumbered by OAR without
Sprint’s prior written approval, which Sprint may withhold at its sole
discretion. Any transfer, assignment or encumbrance without Sprint’s prior
written approval will not be honored by Sprint and will be void. Subject to the
restrictions against assignment contained in this sub-section, this Agreement
will bind and inure to the benefit of the successors and assigns of the parties.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 16 of 37



--------------------------------------------------------------------------------

16. DISPUTE RESOLUTION. All Disputes arising from or related to this Agreement
will be resolved according to the terms and conditions set forth in Exhibit G.

 

17. MISCELLANEOUS

 

  17.1 Governing Law. This Agreement is governed by the laws of the Commonwealth
of Virginia, regardless of conflicts of law provisions.

 

  17.2 Independent Contractor. OAR is an independent contractor and has no
express or implied right or authority to assume or create any obligation on
behalf of Sprint, or represent that it has any right or authority to do so. OAR
has not paid any fee for this Agreement or for the right to solicit
subscriptions for Sprint Services. OAR is not required to purchase any products
from Sprint for the operation of business under this Agreement. The parties do
not intend to create an agency, franchise, dealership, employment, partnership,
landlord-tenant, or joint venture relationship, or any other relationship to
Sprint than that of an authorized representative for the limited purposes
described in this Agreement. OAR does not have, nor may it hold itself out as
having, the power to make contracts in the name of or binding on Sprint, nor
does OAR have the power to pledge credit or extend credit in the name of Sprint.

 

  17.3 Compliance with Law. Sprint and OAR will each comply with all applicable
federal, state, county and local laws, rules, regulations and orders that apply
to the performance of its obligations under this Agreement. OAR will not cause
Sprint to violate any applicable law.

 

  17.4 Notice. Except as set forth below, all notices and inquires required or
permitted to be given under this Agreement will be in writing addressed as
listed below and delivered by hand or overnight courier (with receipt from
courier) charges prepaid. All notices will be effective on the date deposited to
the delivery method, even if refused by the receiving party. Notices regarding
Sprint content, policies, and general day-to-day management of the OAR
relationship may be sent via e-mail to or from the e-mail addresses provided
below.

 

Notice Addresses:    If to Sprint:    If to OAR: Sprint Nextel    InPhonic, In.
2003 Edmund Halley Drive    1010 Wisconsin Avenue MS: VARESS0203    Suite 600
Reston, VA 20171    Washington, DC 20007 Attn: Gregory Malakoff    Attn :
Douglas Carswell e-mail: Gregory.Malakoff@sprint.com    with a copy to:    with
a copy to: Sprint Nextel    InPhonic, In. 2001 Edmund Halley Drive    1010
Wisconsin Avenue, Suite 600 Reston, VA 20191    Washington, DC 20007 Attn:
Counsel – Indirect Sales    Attn : General Counsel e-mail: ARLegal@sprint.com   

 

  17.5 Force Majeure. Neither party is liable for failure to perform its
obligations under this Agreement due to causes beyond its control, including
acts of God (e.g., fire, flood or other catastrophes); any law, order,
regulation or request of any government, or of any civil or military authority;
national emergencies, insurrections, riots, wars, or strikes, lock-outs, work
stoppages, or other labor difficulties. The party suffering a force majeure
event will use commercially reasonable efforts to remove the force majeure
event.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 17 of 37



--------------------------------------------------------------------------------

  17.6 Headings. The headings contained in this Agreement are for reference
purposes only, and are not intended to describe, interpret, define or limit the
scope, extent or intent of the Agreement or any provision of the Agreement.

 

  17.7 Severability. If any provision of this Agreement is held invalid, illegal
or unenforceable in any respect, the provision will be treated as severable, and
will not affect the validity, legality or enforceability of the remainder of the
Agreement.

 

  17.8 No Waiver. No waiver of any term or condition of this Agreement, either
generally or in a particular instance, will be effective unless the waiver is in
writing and signed by an authorized person of the party against which the waiver
is being asserted. If a written waiver of a term or condition is limited to a
particular instance, then nothing in that waiver will preclude the party from
later enforcement of that term or condition. Either party’s failure to require
the performance of any of the terms or conditions of this Agreement will not
prevent the later enforcement of that term or condition, nor be deemed a waiver
of any later breach.

 

  17.9 Entire Agreement. This Agreement, including its exhibits, constitutes the
final and full understanding between the parties and supersedes all previous
agreements, understandings, negotiations and promises, whether written or oral,
between the parties with respect to its subject matter. This Agreement
supersedes all previous agreements on the same subject matter that OAR
previously signed with a Sprint contracting party, including without limitation
that certain Distribution Agreement, dated May 1, 2005, as amended, by and
between Sprint Spectrum L.P and OAR and that certain Online Authorized
Representative Agreement, dated April 3, 2001, as amended, by and between Nextel
Communications of the Mid-Atlantic, Inc. and OAR. Sprint represents and warrants
that it has the requisite corporate power and authority to supersede the
aforementioned agreements. No amendments to this Agreement will be binding on
either party unless executed by both parties in writing.

 

18. DEFINITIONS.

 

  18.1 “Affiliate” means with respect to any entity, any other entity which
directly or indirectly controls, is controlled by, or is under common control
with such entity.

 

  18.2 “Claims” means all claims, complaints, proceedings, investigations or
actions brought by a third party, including any government agency or entity
arising from or resulting from activities under this Agreement, including
advertising and promotional activities, business conducted or sales made by OAR,
actual and consequential damages, and out-of-pocket costs reasonably incurred in
the defense of a claim, such as accountants, attorneys and expert witness fees,
costs of investigation and proof of facts, court costs, other litigation
expenses, travel and living expenses, except as limited in Section 11.2 (Special
Limitation of Liability for Sprint).

 

  18.3 “Customer” means any person or entity that subscribes to Sprint Services.

 

  18.4 “Dispute” means all controversies, disputes or claims of every kind and
nature arising out of or in connection with the negotiation, construction,
validity, interpretation, performance, enforcement, operation, breach,
continuance or termination of this Agreement.

 

  18.5 “Effective Date” means the date the last party signs this Agreement.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 18 of 37



--------------------------------------------------------------------------------

  18.6 “Senior Representative” means a Vice President or Owner/Proprietor of the
OAR or person holding a position of equivalent or greater authority within OAR’s
organization. A Senior Representative for Sprint is a Vice President.

 

  18.7 “Solicitation” means any invitations to bid, requests for quotations,
requests for proposals, or other binding offer submitted in response to a
solicitation issued by any Customer or potential Customer for Sprint Products
and Services, including without limitation a federal, state, or local government
entity or educational institution.

 

  18.8 “Sprint Affiliates/Nextel Partners” refers to the third parties not
affiliated with Sprint that offer Sprint Services outside of the geographic area
covered by this Agreement.

 

  18.9 “Sprint Information” means any information relating to a Customer of
Sprint that OAR may collect and provide to Sprint for provision of the Sprint
Services or receive from Sprint or its Affiliates during the course of this
Agreement. This information may include without limitation the Customer’s name,
address, rate plan, handset type, telephone numbers, email addresses, credit
card information, CPNI (Customer Proprietary Network Information as defined in
Section 222 of the Federal Communications Act, 47 U.S.C. section 222) or any
other information related to the quantity, technical configuration, type,
destination, location, and use of a telecommunications service provided to the
existing or potential Customer.

 

  18.10 “Sprint Services” means the communications services, regardless of
technology (e.g. CDMA or iDEN wireless services), offered by Sprint or its
Affiliates or subsidiaries under the names “Sprint PCS” or “Nextel”.

 

  18.11 “Sprint Services Offer” means the collective offer for Sprint Service
Sprint makes to Customers or potential Customers, including rate plans, special
offers and promotions.

 

  18.12 “Sprint Products” means all wireless phones, data devices, or other
equipment and all services associated with such products and devices that are
approved by Sprint for use with the Sprint Services, and the accessories that
may be used with those wireless phones, data devices or other equipment.

 

  18.13 “Subcontractor” means a third party set forth in Exhibit E attached
hereto, that are owned and operated by a third party, with a contractual
relationship with the OAR who has been authorized by Sprint to permit the
Subcontractor to sell Sprint’s Authorized Sprint Services and Equipment directly
to Subscribers in accordance with Exhibit E.

Signed:

 

Sprint                                                                OAR –
InPhonic, Inc. Signature:   

/s/ Michael Cooley

     Signature:   

/s/ Douglas Carswell

Printed Name:    Michael Cooley      Printed Name:    Douglas Carswell Title:   
VP, eCommerce      Title:    EVP – Strategic Partnerships Date:    May 15, 2007
     Date:    May 11, 2007

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 19 of 37



--------------------------------------------------------------------------------

EXHIBIT A

WIRELESS COMMISSION PLAN

[***]

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 20 of 37



--------------------------------------------------------------------------------

EXHIBIT A-1

(Attachment 1 to Exhibit A)

Equipment/Rebate Reimbursement

1. IAI Program. Sprint will reimburse OAR as provided for in this Exhibit A-1
for the current Sprint national rebate offer amount (the “Instant Activation
Incentive” or “IAI”) that OAR honors at the point of sale for Customers that
activate a new line of service with a Qualified Service Plan and execute a one
or two year agreement, and that OAR fulfills from its own inventory. If OAR
decides to participate in the IAI program, OAR is fully responsible for
providing the rebate offer amount to Customers at the point of sale. Customers
activating through OARs that participate in the IAI are not eligible for an
Sprint activation mail-in rebate. OAR is solely responsible for setting the
initial price of all Phones it sells to Customers from its own inventory, even
when OAR honors the rebate offer amount at the point of sale for Customers.

2. CDMA IAI. For CDMA activations, OAR will receive an IAI of:

 

  2.1 [***] for each customer that activates a CDMA device [voice or data] on a
Qualified Service Plan and selects a one year contract; or

 

  2.2 [***] for each customer that activates or upgrades to a CDMA device [voice
or data] on a Qualified Service Plan and selects a 2-year contract; or

3. iDEN IAI. For iDEN activations, OAR will receive IAI of:

 

  3.1 [***] for each customer that activates an iDEN phone on a Qualified
Service Plan and selects a 2-year Service Agreement. OAR will receive no IAI for
iDEN activations that would otherwise qualify for an IAI if the Customer selects
a 1-year Service Agreement.

 

  3.2 OAR will receive an IAI of [***] for each phone upgrade that activated an
iDEN phone on a Qualified Service Plan and selects a 2-year Service Agreement.
OAR will receive no IAI for iDEN phone upgrades when the Customer qualifies for
a rebate of [***] or less under the HUP, or if the Customer selects a 1 year
Service Agreement.

4. OAR REPRESENTATIONS AND WARRANTIES FOR IAI PROGRAM.

 

  4.1 OAR represents and warrants that if it accepts any IAI compensation under
this Attachment that it will:

 

  (A) provide the rebate offer amount to the Customer at the point of sale; and

 

  (B) inform the customer that he or she does not qualify for an activation
mail-in rebate from Sprint, unless such mail-in rebates are offers in addition
to the rebate offer amount.

 

  4.2 OAR represents and warrants that if it accepts any IAI compensation under
this Attachment its point of sale receipts will clearly show that a customer
paid a final price net of the rebate offer amount at the point of sale, and OAR
will retain a copy of these receipts as necessary for verification purposes. If
OAR violates this Section 4.2, Sprint may, at its option and in addition to any
other rights or remedies under the Agreement or at law charge back OAR for IAIs
in accordance with this Section.

5. IMPACT OF IAI ON UPGRADES. Phone upgrades that are qualified under Sprint’s
HUP for instant rebates will be eligible for IAI under the provisions of this
Attachment. Phone Upgrades that qualify for mail-in rebates will not be eligible
for IAI under the provisions of this Attachment.

6. CHANGES TO THE IAI. Sprint may change the IAI amounts and terms listed in
this Exhibit A-1 by providing 30 days notice to OAR in writing.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 21 of 37



--------------------------------------------------------------------------------

7. ACTIVATIONS NOT ELIGIBLE FOR THE IAI. Phones activated through Sprint’s
designated order entry tool or any other fulfillment option that does not
utilize OAR’s inventory are not eligible for reimbursement under this IAI
Program.

8. CHARGEBACK. [***]

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 22 of 37



--------------------------------------------------------------------------------

EXHIBIT B

WIRELESS PRODUCT PURCHASE TERMS

The terms and conditions in this Exhibit B govern the purchase of wireless
Sprint Products by OAR from Sprint for resale under this Agreement. OAR must
comply with all Sprint procedures dealing with Customers provided by Sprint to
OAR, including any return policy or money back guarantee. OAR has no obligation
under this Agreement to purchase Products from Sprint for the operation of
business under this Agreement. Sprint may change the terms and conditions in
this Exhibit B at any time, in whole or in part. Sprint will provide 30 days
written notice to OAR if Sprint changes the terms defined in this Exhibit B in a
manner that negatively impacts OAR’s equipment purchase terms.

1. Purchase Orders. A written purchase order is required for all orders. The
terms and conditions in this Exhibit B govern with respect to all sales of
Sprint Products by Sprint to OAR, and control and prevail over contrary terms
and conditions contained in the purchase orders submitted by OAR. Purchase
orders submitted by OAR to Sprint will not amend, modify, add to or detract from
the terms and conditions in this Exhibit B. All purchase orders submitted by OAR
are subject to credit approval by Sprint, and are subject to product
availability.

2. Price. OAR may purchase Sprint Products at the prices established by Sprint
in its sole discretion and that are in effect at the time of shipment. Sprint
may change the prices for Products from time to time. Notwithstanding the above,
Sprint will honor the lower price if Sprint raises prices between the time the
order is placed by OAR and the time of shipment, except when the order is held
due to the unavailability of the product ordered or a credit hold on OAR’s
account with Sprint. OAR may cancel orders at any time prior to the shipment of
the order.

3. Payment Terms. Unless otherwise stated on the invoice, payment for all
amounts owed to Sprint are net [***] days from the date of the invoice in United
States currency. Sprint reserves the right to make the entire outstanding
balance due on all invoices due to Sprint in full immediately upon default in
the payment of any invoice. Sprint may charge OAR a late payment charge in the
amount of 1.5% per month (18% annually), or such lesser amount established or
required by law, on any payment past due until such past due payment together
with the late payment charge is paid in full to Sprint. OAR may not offset
amounts owed by Sprint to OAR for any reason against any invoice issued by
Sprint to OAR.

4. Freight, Shipping & Inspections.

 

  4.1 Freight and Shipping. Products ordered by OAR from Sprint will be shipped
F.O.B. Prepaid Destination and Add: Sprint will invoice OAR for all freight and
insurance costs incurred by Sprint or its third party distribution services
vendor in connection with the shipment of goods to OAR (or the approved
destination point designated by OAR). Sprint is not responsible for freight or
transportation expenses (including, without limitation, spotting, switching,
demurrage or other transportation charges) unless agreed to in writing by
Sprint.

 

  4.2 Ownership and Risk of Loss. Sprint will own freight in transit and will be
responsible for carriage to an approved OAR facility. Risk of loss and ownership
will pass to OAR upon delivery of the Products to the approved OAR facility and
documented signature on the provided transportation carrier delivery
receipt. Sprint is responsible for all in-transit carrier interaction up to and
including claim resolution. 

 

  4.3

Inspections. It is the responsibility of OAR to check the shipment and secure
written acknowledgement from the delivering carrier for any shortages, loss or
damage. Notification to Sprint of shortages, loss or damage must be made in
writing to Sprint or Sprint’s designated bulk fulfillment provider (as directed
by Sprint), and must be made within 5 business days of the receipt of the
shipment by OAR, or the Products will be deemed accepted as of the date of
receipt, and any claims for shortages, loss or damage with respect to that
delivery are waived by OAR. OAR must retain all packaging when it submits

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 23 of 37



--------------------------------------------------------------------------------

 

a claim for shortage, loss or damage. Rejected shipments will be returned to the
address designated by Sprint via the delivering carrier. Shipments rejected for
any reason will be considered attempted Returns subject to the limitations in
Section 6 (Returns) unless OAR notifies Sprint of a shortage, loss or damage
within the 2 business days, and Sprint agrees that there is an actual shortage,
loss or damage to the shipment in question.

5. Price [***]

[***]

6. Returns.

 

6.1 Wireless Telephones.

[***]

 

6.2 Accessories [***]

7. Line of Credit/Credit Application. OAR will complete the credit application
provided by Sprint. Sprint will rely on the credit information furnished by OAR,
and OAR’s credit history, to determine OAR’s maximum credit line. OAR represents
and warrants that all information furnished on the credit application will be
complete, accurate and true. OAR will update any information previously
furnished to Sprint that later becomes incorrect or misleading because of a
change in circumstances or a material change in the business of OAR or its
financial condition. If Sprint determines that any statements made on the credit
application are false, incomplete or inaccurate, Sprint may declare OAR to be in
default of this Agreement, and may exercise any remedies it has under this
Agreement or at law or in equity. The sale of Products on terms is contingent
upon Sprint’s approval of OAR’s credit application. Sprint may require
additional security from OAR before granting OAR a credit line. Sprint has the
right to increase, decrease or terminate OAR’s credit privileges at any time
without prior notice to OAR, and with or without cause. Sprint may require OAR
to complete a new credit application from time to time.

8. Security Interest.

 

  8.1 Security Interest Granted. If the purchase provides for payments on
credit, OAR grants Sprint a security interest in the Sprint Products purchased
from Sprint by OAR, whether now owned or hereafter acquired, and any proceeds
there from to secure payment and performance in full by OAR of all amounts
invoiced for the Sprint Products. This Agreement constitutes a security
agreement under the Uniform Commercial Code (the “UCC”).

 

  8.2 UCC-1 Financing Statements. Sprint is authorized by OAR to file UCC-1
Financing Statements and amendments thereto with the Secretary of State or other
appropriate offices, and to give notifications to third parties of Sprint’s
security interest to perfect and maintain the continuous enforceability,
perfection and priority of Sprint’s security interest.

 

  8.3 OAR’s Obligations in Support of Sprint’s Security Interest. OAR will sign
and deliver documents, and take other actions upon Sprint’s request, required to
perfect and maintain the continuous enforceability, perfection and priority of
Sprint’s security interest. If OAR changes its name, type of organization or
jurisdiction of organization in accordance with this Agreement, OAR will
cooperate with the filing of appropriate UCC-1 Financing Statements or
amendments and take other actions upon Sprint’s request to maintain the
continuous enforceability, perfection and priority of the security interest
granted by OAR in this Section 8.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 24 of 37



--------------------------------------------------------------------------------

9. Product Supply.

 

  9.1 Supply of Products. Sprint will use reasonable efforts to furnish a
sufficient quantity of Products to meet the resale requirements of OAR.

 

  9.2 Supply Limitation of Liability. Sprint has no liability under this
Agreement for:

 

  (A) failure to deliver Products within a specified time period;

 

  (B) availability or delays in delivery of Products;

 

  (C) discontinuation of Products, product lines, or any part thereof by the
manufacturer; or

 

  (D) the cancellation of any orders of Products by the manufacturer.

10. NO WARRANTY (PRODUCTS). EXCEPT FOR WARRANTIES OF TITLE, SPRINT MAKES NO
WARRANTIES OF ANY KIND, STATUTORY, EXPRESS OR IMPLIED, TO OAR OR TO ANY OTHER
PURCHASER OF THE PRODUCTS. SPRINT SPECIFICALLY MAKES NO EXPRESS OR IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. OAR WAIVES
ALL OTHER WARRANTIES, GUARANTEES, CONDITIONS OR LIABILITIES, EXPRESS OR IMPLIED,
ARISING BY LAW OR OTHERWISE. OAR’s SOLE AND EXCLUSIVE REMEDY RELATING TO
PRODUCTS IS THE REMEDY, IF ANY, AFFORDED BY THE MANUFACTURER OF THE PRODUCTS TO
OAR OR OAR’s CUSTOMERS. SPRINT IS NOT LIABLE FOR CONSEQUENTIAL, SPECIAL,
INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES, WHETHER OR NOT OCCASIONED BY SPRINT
NEGLIGENCE AND INCLUDING, WITHOUT LIMITATION, LIABILITY FOR ANY LOSS OR DAMAGE
RESULTING FROM THE FAILURE IN THE OPERATION OF ANY PRODUCTS SOLD UNDER THIS
AGREEMENT.

11. NO PATENT OR TRADEMARK INDEMNITY. SPRINT HAS NO DUTY TO DEFEND, INDEMNIFY OR
HOLD HARMLESS OAR FROM OR AGAINST ANY CLAIM, DEMAND OR CAUSE OF ACTION,
INCLUDING ANY DAMAGES, COSTS OR EXPENSES INCURRED BY OAR IN CONNECTION
THEREWITH, ARISING FROM OR RELATING TO THE ACTUAL OR ALLEGED VIOLATION OR
INFRINGEMENT OF ANY PATENT, TRADEMARK, COPYRIGHT OR OTHER INTELLECTUAL PROPERTY
BELONGING TO A THIRD PARTY BY THE PRODUCTS.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 25 of 37



--------------------------------------------------------------------------------

EXHIBIT C

OAR Facility Requirements/Approved Website(s)

 

1. Authorized Activations Center. OAR agrees to activate all Customer Equipment
hereunder through activation center(s) and/or activations systems designated by
Sprint. Sprint shall have no obligation to pay OAR compensation for Customer
Equipment not activated through activation centers and/or activation systems
designated by Sprint. Sprint and OAR agree to make reasonable efforts to support
Sprint’s effort to automate the activation process.

OAR Websites:

wirefly.com

OAR Partner Websites: OAR will provide quarterly lists of all OAR Partner
Websites with Sprint content in accordance with Section 1.6 of the OAR
Agreement.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 26 of 37



--------------------------------------------------------------------------------

EXHIBIT D

Performance Requirements

1.0 OAR Program Requirements.

Minimum Performance Requirements.

 

  (A) Net New Activation Requirement. OAR will activate a minimum of [***] Net
New Activations per month. Net New Activations means all qualified Customer
activations by OAR during a given month minus all of the deactivations of
Customers previously activated by OAR subject to chargeback during that same
month. Upgrades, replacements, transfers and swaps are not Net New Activations.

 

  (B) Ramp Period. OAR is exempt from minimum performance requirements during
the first [***] full months following the Effective Date of this Agreement.

 

  1.2 Total Average Churn Requirement.

 

  (A) Total Average Churn Requirement. OAR’s Total Average Churn will not be
more than [***] higher than Sprint’s OAR channel churn average.

 

  (B) Calculating Total Average Churn. Total Average Churn is calculated by
[***]

 

  (C) OAR’s Total Average Churn. OAR’s Total Average Churn will be calculated
with the above formula using the Customer base attributed to OAR during a
period, and the activations and deactivations attributed to OAR for that period.

 

  1.3 Failure to meet the Performance Requirements. If OAR fails to maintain the
Performance Requirements in this Exhibit D for [***] consecutive calendar months
on a rolling average basis, or for any [***] calendar quarters during the term
of this Agreement, Sprint will have the right to terminate this Agreement for
cause in accordance with Section 13.3 (c) of this Agreement.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 27 of 37



--------------------------------------------------------------------------------

Exhibit E

SUB-CONTRACTOR REQUIREMENTS

OAR may only subcontract its responsibilities under this Agreement under the
terms and conditions in this Exhibit E.

 

  1. Approval of Subcontractors.

 

  1.1 Approvals. OAR must submit each Subcontractor to Sprint for written
approval before using that prospective subcontractor as a Subcontractor under
this Agreement. Sprint will decide in its sole discretion whether to approve
each subcontractor submitted by OAR. The form of, and the terms and conditions
that apply to, Sprint’s written approval is the current version of the OAR
Subcontractor Consent Agreement.

 

  1.2 Unapproved Subcontractors. Sprint has no obligation to compensate OAR for
activations submitted by OAR through an unapproved subcontractor.

 

  2. General Subcontractor Requirements.

 

  2.1 Written Agreement Required. OAR will enter into a written agreement with
each Subcontractor before it submits that Subcontractor to Sprint for approval
(the “Subcontractor Agreement”). The Subcontractor Agreement will set out the
terms and conditions of the subcontractor relationship between OAR and the
Subcontractor. Sprint reserves the right to approve, disapprove, specify
provisions in, or require that OAR revise the contracts between OAR and each
Subcontractor. OAR will promptly provide Sprint with a copy of any Subcontractor
agreements entered into between OAR and a Subcontractor upon Sprint’s request.

 

  2.2 Compliance. OAR will cause its Subcontractors to comply with all of OAR’s
obligations under this Agreement, and all Sprint policies posted on the Sprint
Indirect Website with respect to this Agreement.

 

  2.3 List of Subcontractors. OAR will provide Sprint a complete list of
Subcontractors each Quarter, including the complete legal name of the
Subcontractor, the Subcontractor’s federal tax id number, the name of the
Subcontractor principal, the Subcontractor’s principal business address, and
each Subcontractor website(s).

 

  2.4 Notice of Subcontractor Breaches. OAR will promptly notify Sprint of any
breach by an OAR Subcontractor of the OAR Agreement or any Sprint policies
posted on the Sprint Indirect Website with respect to this Agreement. At
Sprint’s request, OAR will take any actions reasonably requested by Sprint to
remedy that breach.

 

  2.5 No Enforcement of Sprint’s Claims by OAR. OAR will not initiate any court,
mediation or arbitration proceeding against any Subcontractor with respect to a
breach or alleged breach of this Agreement by Subcontractor without Sprint’s
prior written authorization.

 

  3. Required Support of Subcontractors.

 

  3.1 Performance by Subcontractors. OAR will supervise the performance and
activities of its Subcontractors under this Agreement, and ensure compliance
with this Agreement and all Sprint policies under this Agreement.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 28 of 37



--------------------------------------------------------------------------------

  3.2 Sales and Marketing Support.

 

  (A) Sales Related Activities. OAR will assist its Subcontractors with sales
related activities such as Service Agreement completion and order entry.

 

  (B) Marketing Support. OAR will coordinate the advertisement and promotional
activity of each of its Subcontractors in compliance with requirements set forth
in the OAR Agreement. Sprint will not accept requests for approval of
advertising or promotional activity directly from a Subcontractor.

 

  (C) Sales and Marketing Materials. OAR will promptly provide the current
versions of Sprint’s Service Offer and the necessary Sprint promotional
materials and point of purchase collateral to Subcontractor.

 

  3.3 Product Management. OAR will provide Product (as necessary) and inventory
account management for all Subcontractors, including the initial set-up and
on-going account support, and prompt fulfillment of orders for Product ordered
through OAR’s own inventory fulfillment process.

 

  3.4 OAR Support Staff. OAR will assign a sufficient number of OAR employees to
manage OAR’s Subcontractors and to be available to consult with, train and
assist the employees and representatives of each Subcontractor.

 

  4. Termination of a Subcontractor.

 

  4.1 Withdrawal of Approval. Sprint may withdraw its approval for a
Subcontractor for any reason or no reason upon written notice to OAR.

 

  4.2 Termination of Subcontractor Relationship. OAR will immediately notify
Sprint of the termination for any reason or the expiration of the Subcontractor
Agreement between OAR and a Subcontractor. Sprint’s approval of a Subcontractor
will be deemed withdrawn immediately upon the termination or expiration of the
Subcontractor Agreement between OAR and that Subcontractor.

 

  4.3 Effect of Termination of a Subcontractor. Upon the termination or
expiration the Subcontractor Agreement between OAR and a Subcontractor, or upon
Sprint’s withdrawal of approval for a Subcontractor, OAR will:

 

  (A) immediately cause the Subcontractor to stop the sale of Sprint Services
and Products through the Subcontractor;

 

  (B) promptly retrieve from the Subcontractor all Sprint Customer Records and
lists of Sprint Customers, including any copies;

 

  (C) promptly retrieve from the Subcontractor all materials using Sprint’s
Marks, including Marketing Materials, in Subcontractor’s possession; and

 

  (D) immediately cause the Subcontractor to stop using all Sprint Marks,
including removing any signs containing Sprint’s Marks.

 

  5. OAR’s Representations and Warranties.

 

  5.1 No Dual Status Subcontractors. OAR represents and warrants that it will
not submit to Sprint for approval a Subcontractor that is a Sprint Online
Authorized Representative, or a Subcontractor for another Sprint Online
Authorized Representative at the time the request for approval is submitted to
Sprint by OAR.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 29 of 37



--------------------------------------------------------------------------------

  5.2 No Subcontractor Conflicts. OAR represents and warrants that none of its
Subcontractors or prospective Subcontractors is subject to a limitation or
restriction that would prohibit or restrict the Subcontractor from entering into
a Subcontractor Agreement with OAR or performing its duties as a Subcontractor
for OAR under this Agreement.

 

  6. Special Indemnification by OAR.

 

  6.1 Indemnification. OAR will indemnify, defend and hold harmless the Sprint
Indemnified Parties from and against any Claim arising from or relating to:

 

  (A) the acts or omissions of OAR’s Subcontractors under this Agreement as if
the Subcontractor were OAR;

 

  (B) the acts and omissions of OAR with respect to OAR’s contractual and
business relationships with its Subcontractors, including, without limitation,
OAR’s actions, statements and efforts to promote, offer, or sell the opportunity
to prospective subcontractors to become a subcontractor of;

 

  (C) OAR’s failure to comply with applicable laws regarding the promotion,
offer, or sale of the opportunity to prospective Subcontractors to a
Subcontractor of OAR;

 

  (D) OAR’s failure to comply with applicable laws regarding default and
termination, non-renewal, or approvals of transfers of Subcontractors;

 

  (E) OAR’s breach of the Subcontractor agreements between OAR and its
Subcontractors, including without limitation non-payment of compensation due to
Subcontractor by OAR;

 

  (F) OAR’s breach of the representations and warranties in Section 5 of this
Exhibit E; and

 

  (G) OAR’s violation of any franchise, business opportunity, seller-assisted
marketing plan, or dealer relationship law.

 

  6.2 Procedures. Sprint’s enforcement of its indemnification rights under this
Exhibit E, and any claims Sprint may have for indemnification under this Exhibit
E are governed by the procedures set forth in Section E of the Agreement.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 30 of 37



--------------------------------------------------------------------------------

ATTACHMENT E-1

TO EXHIBIT E

Subcontractor Locations

 

Name:

Address:

Telephone:

Fax:

Effective Date:

Tax ID:

  

Name:

Address:

Telephone:

Fax:

Effective Date:

Tax ID:

Name:

Address:

Telephone:

Fax:

Effective Date:

Tax ID:

  

Name:

Address:

Telephone:

Fax:

Effective Date:

Tax ID:

Name:

Address:

Telephone:

Fax:

Effective Date:

Tax ID:

  

Name:

Address:

Telephone:

Fax:

Effective Date:

Tax ID:

Name:

Address:

Telephone:

Fax:

Effective Date:

Tax ID:

  

Name:

Address:

Telephone:

Fax:

Effective Date:

Tax ID::

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 31 of 37



--------------------------------------------------------------------------------

EXHIBIT F

PRIVACY – SPRINT INFORMATION

The Parties agree and understand that the provisions of this Exhibit F may be
updated and amended by Sprint from time to time.

1. Compliance with Law. OAR will comply with all U.S. federal and state laws
relating to the collection, use, access, maintenance and disclosure of Sprint
Information and in conducting all direct marketing under this Agreement. To the
extent OAR has access to CPNI under this Agreement, OAR may use CPNI only for
the purpose of marketing and providing the communications-related products and
services similar to the products and services to which the customer already
subscribes. OAR may not use, allow access to, or disclose CPNI to any other
party, unless required to make such disclosure under force of law. OAR must have
in place and maintain appropriate safeguards to ensure the ongoing
confidentiality of customers’ CPNI.

2. Safeguards.

OAR is fully responsible for any unauthorized collection, disclosure, use of or
access to Sprint Information. OAR will utilize administrative, physical, and
technical safeguards that prevent any unauthorized collection, access,
disclosure, and use of Sprint Information. These Safeguards will, without
limitation:

 

  2.1 include an information security program that meets best industry practice
to safeguard Sprint Information and that incorporates, without limitation,
(i) adequate physical security of all premises in which Sprint Information will
be processed and/or stored; (ii) reasonable precautions taken with respect to
the employment of and access given to OAR personnel; and (iii) an appropriate
network security program;

 

  2.2 assign random passwords and other access controls so that only employees,
representatives, agents, contractors, and Subcontractors of OAR who have a
business need to access or use Sprint Information may access or use it;

 

  2.3 encrypt Sprint Information when not directly being used by an authorized
person while on OAR’s network and at all times while in course of transmission;

 

  2.4 use best industry standard firewalls, virus protection and other technical
safeguards against intrusion upon, and harmful transmissions to, any network or
facility on which Sprint Information is stored;

 

  2.5 grant access privileges to Sprint Information only as needed by employees,
representatives, agents, contractors and Subcontractors of OAR who have a
business need to use that information, and prompt revocation of such privileges
when no longer required; and

 

  2.6 train employees and other persons with access to Sprint Information in
proper security practices and procedures.

3. Notice of Security Breach. OAR will immediately notify Sprint of any facts
known to OAR concerning any actual, probable, or reasonably suspected breach of
security, accidental or unauthorized access, disclosure or use, or accidental or
unauthorized loss, damage or destruction of Sprint Information by any current or
former employee, representative, contractor, Subcontractor or agent of OAR or by
any other person or third party. OAR will fully cooperate with Sprint in the
event of any accidental or unauthorized access, disclosure or use, or accidental
or unauthorized loss, damage or destruction of Sprint Information by any other
person or third party, to limit the unauthorized access, disclosure or use, seek
the return of any Sprint Information, and assist in providing notice if
requested by Sprint.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 32 of 37



--------------------------------------------------------------------------------

4. Disclosure of Sprint Information. OAR will not disclose Sprint Information to
any person unless Sprint has given its prior written consent to the disclosure.
Before disclosing Sprint Information to any person, OAR must ensure that that
person is bound by the same obligations as OAR under this Agreement, including
the obligation to protect Sprint Information that also is classified as CPNI. In
the event that OAR receives a request to disclose Sprint Information through
legal process, such as a private party subpoena or a subpoena, warrant or other
process from a governmental authority, OAR will:

 

  4.1 notify Sprint as soon as practicable of the request so that Sprint at its
option may seek a protective order or take other action to prevent or limit such
disclosure; and

 

  4.2 cooperate with Sprint’s efforts to obtain a protective order or other
reasonable assurance to preserve the confidentiality of the Sprint Information.

5. Left Intentionally Blank

6. Privacy Exhibit and Annual Certification. Beginning on January 1, 2007, OAR
will certify annually its continued compliance with all of the obligations in
Sprint’s OAR Privacy Policy, this Exhibit F and the related provisions in the
Agreement. The annual certification form and certification process (including
the annual deadline for submission of the certification) will be provided in
writing by Sprint.

7. Audits and Corrective Action Plans. In addition to any other rights of Sprint
under this Agreement, if any audit under this Agreement identifies a customer
privacy related failure in any of OAR’s privacy or confidentiality obligations,
OAR will promptly develop a corrective action plan in cooperation with Sprint.
This plan is subject to Sprint’s approval. OAR will implement this plan at its
sole expense, if Sprint determines in its discretion that:

 

  7.1 an audit shows that OAR has failed in a material respect to perform any of
its obligations under this Section; or

 

  7.2 OAR has materially breached its privacy obligations under this Agreement.

8. Training. OARs must train all employees to ensure compliance with all
applicable laws, rules, regulations and Sprint Policies. When made available by
Sprint, OARs also must ensure all employees, agents, and independent contractors
and subcontractors have received any required Sprint Nextel privacy training.
All training will be available by Sprint in writing.

9. Miscellaneous. The acts or omissions of OAR and anyone with which it is
associated (like its employees, representatives, affiliates, agents,
contractors, Subcontractors, and their employees) are OAR’s acts or omissions.
The rights and obligations in this Exhibit F and any other provision in the
Agreement that is reasonably necessary to enforce them, will survive the
termination or expiration of this Agreement for any reason. The provisions of
this Exhibit F control if they conflict with any other provision in the
Agreement. Because a breach of any Sprint Information provision may result in
irreparable harm to Sprint, for which monetary damages may not provide a
sufficient remedy, Sprint may seek both monetary damages and equitable relief.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 33 of 37



--------------------------------------------------------------------------------

EXHIBIT G

DISPUTE RESOLUTION

 

1 Dispute Resolution. All Disputes under this Agreement are subject to the
following dispute resolution process. Only a Senior Representative may initiate,
respond to, negotiate, resolve or otherwise direct the resolution of a Dispute.

 

  1.1 Negotiation. A Senior Representatives will first attempt to negotiate a
resolution to the Dispute.

 

  (A) Notice of the Dispute. The disputing party initiates negotiations by
providing written notice to the other party, explaining the subject of the
Dispute and the relief requested.

 

  (B) Procedures. The party receiving a notice of Dispute must respond in
writing within 30 calendar days with a statement of its position on, and
recommended resolution of, the Dispute. If the Dispute is not resolved by this
exchange of information, the Senior Representatives of each party will meet
(either by phone, or, if agreed to, in person,) at a mutually agreeable time and
place within 60 calendar days of the date of the initial notice and thereafter
as often as they reasonably deem necessary in order to exchange relevant
information and perspectives and to attempt to resolve the Dispute.

 

  (C) Participants in the Negotiations. Senior Representatives will negotiate
the Dispute. If necessary, non-Senior Representatives of the OAR or Sprint may,
upon the request and at the direction of a Senior Representative, participate in
the resolution of a Dispute.

 

  (D) Failure of Negotiation. If the Dispute is not resolved within 90 calendar
days of the date of the disputing party’s initial notice, or if the Senior
Representatives fail to meet within 60 calendar days of the date of the initial
notice, either party may initiate non-binding mediation of the Dispute as
specified below.

 

  1.2 Mediation. If a Dispute is not resolved through negotiation in accordance
with this Agreement, either party may submit the Dispute for mediation under the
Commercial Mediation Procedures and Rules of the American Arbitration
Association (AAA).

 

  (A) Conduct of Mediation.

 

  (1) Governing Rules. The Commercial Mediation Procedures and Rules of the
American Arbitration Association (“AAA”) will govern the selection of a mediator
and the conduct of the mediation, subject to this Agreement.

 

  (2) Mediation Briefs. Mediation briefs or statements not to exceed 15 pages
will be submitted to the Mediator.

 

  (3) Additional Rules for Mediation. Unless the parties both agree otherwise,
the mediation:

 

  (a) will last no longer than one business day;

 

  (b) must be attended by a Senior Representative of each party who may bring
counsel and/or other representatives of the party; and

 

  (c) will take place in Washington, DC unless an alternative location is agreed
upon by the parties.

 

  (B) Costs of Mediation. Each party will bear one-half of the cost of the fees
and expenses of the mediation. Each party will bear all its own (and their
advisors’) costs and fees incurred initiating, preparing, and presenting its
case with respect to the mediation.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 34 of 37



--------------------------------------------------------------------------------

  (C) Failure of Mediation. If the Dispute is not resolved through mediation,
the mediation will be terminated by a written declaration of the mediator that
the Dispute has not been resolved.

 

  1.3 Arbitration. No party may commence arbitration until a Dispute has been
subject to both negotiation and mediation in accordance with this Agreement.
Either party may initiate arbitration with respect to a Dispute by filing a
written demand for arbitration pursuant to the Wireless Industry Arbitration
Rules of the AAA at any time after the 45th calendar day following the date that
a request for mediation of such Dispute was first submitted, or, if earlier, the
date that mediation is terminated. This applies to all causes of action, whether
nominally a “claim”, “counterclaim”, or “cross-claim”, arising under common law
or any state or federal statute. The mediation may continue after the
commencement of arbitration if the parties so desire.

 

  (A) Identification and Location of Arbitrators. Unless otherwise agreed by the
parties, Arbitration will be conducted by a panel of three arbitrators in
Washington, D.C. All three arbitrators will be “neutrals,” and the parties will
select arbitrators in accordance with the Wireless Industry Arbitration Rules of
the AAA.

 

  (B) Conduct of Arbitration. The arbitration will be governed by the Wireless
Industry Arbitration Rules of the AAA, except as otherwise set forth in
Section 1.3 to this Exhibit G.

 

  (C) Scope of Discovery. Except as stated in this Agreement, all discovery will
be governed by the Federal Rules of Civil Procedure. Discovery will include the
request for and production of documents, depositions and interrogatories as
specified below.

 

  (1) Depositions. Depositions are limited to no more than 3 fact depositions
per party for a period of no more than 4 hours each.

 

  (2) Expert Witnesses. Each party may have up to 2 expert witnesses and
depositions of experts, in addition to the 3 fact depositions above, for 4 hours
of testimony each, to be preceded by the expert’s written report to comply with
Fed.R.Civ.P.26(a)(2)(B).

 

  (3) Interrogatories. Interrogatories will be limited in scope for the purpose
of identifying persons with knowledge of facts relevant to the Dispute; and
requesting specification of damages.

 

  (4) Production of Documents. Requests for production of documents will be
limited to a one-time request and will only seek documents related to the
specific subject matter of the Dispute.

 

  (5) Settlement of discovery disputes. Any issues concerning discovery upon
which the parties cannot agree will be submitted to the arbitration panel for
determination.

 

  (D)

Award. The arbitration panel will, upon the concurrence of at least 2 of its 3
members, have the authority to render an appropriate decision or award,
including the power to grant all legal remedies consistent with the terms of
this Agreement and the law in the Commonwealth of Virginia. The arbitration
panel will have no power to award punitive damages of any kind, or damages that
are prohibited elsewhere in this Agreement. The binding or preclusive effect of
any award will be limited to the actual Dispute arbitrated, and to the parties,
and will have no

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 35 of 37



--------------------------------------------------------------------------------

 

collateral effect on any other dispute or claim of any kind whatsoever. Within
30 calendar days of the conclusion of the arbitration, the arbitrators will
prepare in writing and provide to the parties the award, including factual
findings and the reasons on which the award is based.

 

  (E) Motions to Dismiss/Summary Judgment. The arbitrators are empowered and
encouraged, under appropriate circumstances, to grant motions to dismiss or
motions for summary judgment, applying standards under the Federal Rules of
Civil Procedure and the Federal Rules of Evidence.

 

  (F) No Change of Venue/Forum. Neither party will seek a transfer of venue or
forum.

 

  (G) Costs. Each party will bear one-half of the costs of the fees and expenses
of the arbitrators. Each party will bear all its own (and their advisors’) costs
and fees incurred initiating, preparing, and presenting its case with respect to
the arbitration.

 

  (H) Arbitration is Confidential. The arbitration, along with all filings and
decisions, will be confidential except as necessary to enforce the award.

2 Waiver of Rights. Sprint and OAR each waive:

 

  2.1 their rights to litigate Disputes in court, except as set forth in
Section 4 of this Exhibit G below;

 

  2.2 to receive a jury trial; and

 

  2.3 to participate as a plaintiff or as a class member in any claim on a class
or consolidated basis or in a representative capacity.

3. No Class Action Arbitration. Sprint and OAR both agree that any arbitration
will only be conducted on an individual basis and that if it is determined,
despite the clear and unambiguous intent of the parties as stated in this
Agreement, to permit arbitration other than on an individual basis, such
arbitration will immediately be terminated and neither party will be under any
obligation to continue in such arbitration. In the case of such termination, or
if the arbitration clause is deemed inapplicable or invalid, or otherwise is
deemed to allow for litigation of disputes in court, Sprint and OAR both waive,
to the fullest extent allowed by law, any right to pursue or participate as a
plaintiff or a class member in any claim on a class or consolidated basis or in
a representative capacity.

4. Injunctive Relief. Notwithstanding anything to the contrary herein, if Sprint
determines, in its sole discretion, that it may suffer irreparable harm as a
result of OAR’s breach, or threatened breach, of this Agreement, then Sprint
may, without complying with any other dispute resolution procedures in this
Exhibit G seek injunctive relief from a court of competent jurisdiction.

5. Survival. The provisions of Exhibit G will continue in full force and effect
subsequent to and notwithstanding the expiration or termination of this
Agreement.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 36 of 37



--------------------------------------------------------------------------------

EXHIBIT H

INSURANCE REQUIREMENTS

1. OAR will provide and maintain at its own expense the following insurance
against liability arising in any way out of this Agreement:

 

  1.1 Commercial General Liability insurance (including but not limited to,
contractual liability insurance) with a limit of $1,000,000 for any one
occurrence, $2,000,000 General Aggregate;

 

  1.2 Workers’ Compensation in compliance with the laws of the state(s) where
operations occur, with Employers Liability insurance in the amount of $1,000,000
each accident, $1,000,000 by Disease each employee and $1,000,000 by Disease,
Policy limit;

 

  1.3 Business Automobile Liability insurance covering all vehicles used in
connection with the Agreement with a combined single limit of $1,000,000;

 

  1.4 Umbrella form excess liability insurance with limits of at least
$3,000,000, and

 

  1.5 “All-risk” property insurance (including transit coverage) to cover the
full value of all Sprint property in the care, custody and control of OAR.

 

  1.6 All policies will be “occurrence” form.

2. All insurance policies will be issued by companies licensed or authorized to
transact business in the state(s) where operations will occur and who hold a
current rating of at least A-, VII according to A.M. Best. Sprint, its
directors, officers, partners, Affiliates, subsidiaries and employees will be
named as additional insureds on all liability insurance policies required in
this agreement. Sprint will be listed as a loss payee as it relates to its
security interest under Exhibit B, Section 8. Each insurance policy will contain
a clause requiring that the insurer endeavor to give Sprint at least 30 days
prior written notice of cancellation, and OAR will immediately notify Sprint of
any reduction or possible reduction in the limits of any the policy where the
reduction, when added to any previous reduction, would reduce coverage below the
limits required under this Agreement. OAR’s insurance will be primary for
services/work provided under this agreement while Sprint’s insurance will be
excess and non-contributory to any insurance coverage provided by the OAR.

3. OAR will provide proof of insurance either in the form of a Certificate of
Insurance (ACORD form 25S or equivalent) or a web based Memorandum of Insurance.
OAR will provide this proof within 15 days of signing this Agreement and again
within 15 days of the renewal or replacement of each policy. All certificates of
insurance will be addressed to the address designated by Sprint.

 

--------------------------------------------------------------------------------

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.

Sprint InPhonic OAR Agreement May 2007 v1.0

Proprietary and Confidential

Page 37 of 37